Case 1:21-cr-00128-JGK Document 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

poe XxX
UNITED STATES OF AMERICA,
~against-
ANTHONY HAMILTON,
Defendant.
+ a 4

 

Filed 06/14/21 Page 1 of 2

21 cr 128 (JGK)

ORDER

It is hereby ordered that William J. Harrington, Esq., be appointed as counsel for the

defendant, Anthony Hamilton, for all purposes, replacing Marisa Cabrera of the Federal

Defenders of New York, Inc.

80 ORDERED.

Dated: New York, New York
June 10, 2021

 

 

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC#:
DATE FILED: _67/G0A1__

 

 

 

 

 

JOHN G. KOELTL
UNITED STATES DISTRICT JUDGE

 
Case 1:21-cr-00128-JGK

Federal Defenders
OF NEW YORK, INC.

Document 15 Filed 06/14/21 Page 2 of 2

Southern District
52 Duane Street-10th Floor, New York, NY 10007
Tek: (212) 417-8700 Fax: (212) 571-0392

 

David E, Patton
Exeeutive Director

VIA ECE

Honorable John G. Koeltl
United States District Judge
Southern District of New York
New York, New York 10007

Seuthera District of New York
Jennifer L. Brown
Antomey-in-Charge

June 9, 2021

Re: United States vy. Anthony Hamilton, 21-Cr-128 (JGK)

Dear Judge Koelt!:

I am appointed counsel to represent Mr. Anthony Hamilton in the above referenced
matter. Counsel submits this letter to have new counsel assigned to represent Mr, Hamilton in
this matter. The attorney-client relationship in the wake of the upcoming pre-trial motions
deadline has deteriorated in this case and new counsel should be appointed.

Respectfully Submitted,

 

Marisa i. Cabrera, Esq.
Assistant Federal Defender

 
